Citation Nr: 0712904	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  00-24 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a major depressive 
disorder.  


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
September 1975. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for a major depressive disorder. 

The veteran testified before the Board sitting at the RO in 
March 2003. 

In November 2003, the Board remanded the claim for further 
development, and it is now before the Board for adjudication.  


FINDING OF FACT

The veteran's major depressive disorder first manifested many 
years after service and is not related to any aspect of 
service. 


CONCLUSION OF LAW

The criteria for service connection for a major depressive 
disorder have not been met.  38 U.S.C.A. §§ 105a, 1110 (West 
2002); 38 C.F.R. §§ 3.301, 3.303, 3.304 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2002, June 2004, 
and March 2006; a rating decision in February 2000; a 
statement of the case in October 2000; and a supplemental 
statement of the case in March 2001.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the December 2006 supplemental statement of 
the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained examinations concurrent with extensive 
treatment.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

The veteran served as an Army radio technician with no 
overseas service.  He contends that his depressive disorder 
first manifested in service.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In his March 2003 Board hearing, the veteran stated that he 
was stationed at an Army base in Georgia in 1974.  He stated 
that he was experiencing difficulties with his relationship 
with his wife and with Army supervisors.  Specifically, his 
supervisors were upset that he had testified in court in 
defense of other soldiers, had assigned him to extra duties, 
and had attempted to discharge him for unfitness or 
unsuitability under Chapter 13 of Army Regulation 625-200.  
He stated that he "beat the case" but that he eventually 
divorced from his wife.  

He further stated that while at his wife's parent's home, he 
attempted suicide by drug overdose.  His parent's-in-law 
called emergency services and the veteran was taken by 
ambulance to nearby Maxwell Air Force Base Hospital in 
Montgomery, Alabama.  The veteran stated that his identity 
was known to the hospital and that he was administered 
medication that made him unconscious for two days.  He stated 
that he then "escaped" and returned to his base in Georgia.  
He did not inform his supervisors and did not seek any other 
treatment for a mental disorder at any time during service. 

Service personnel records show that the veteran received an 
honorable discharge.  
The reason for discharge noted in block 9c of the Report of 
Separation from Active Duty was unsuitability, defective 
attitude, and inability to expend effort constructively.  AR 
635-200, § 13-5 b (3) (Dec 14, 1973).  This regulation 
applied only to soldiers who met retention medical standards.  
An unfit medical condition must not have had a direct or 
substantial contribution to unfitness.  AR 635-200 § 13-2 a, 
b. 

Service medical records showed no symptomatic complaints, 
examination, or treatment for a mental disorder in service.  
In September 2004, a Maxwell Air Force Base Hospital 
administrator informed the RO that the Hospital held no 
records of treatment of the veteran in 1974.  A July 1975 
discharge physical examination showed no psychiatric 
disorders.  In an August 1975 Report of Mental Status, a 
military physician noted that the veteran had no significant 
mental illness and that he met the applicable medical 
retention standards.  The physician assessed the veteran's 
mood as "level" (not "depressed" or "hyperactive") with 
all other examination categories assessed as normal.  

In his March 2003 hearing, the veteran identified four 
private physicians who treated him for a nerve condition from 
1975 through 1989.  The veteran did not respond to a June 
2004 RO request for the addresses of the private physicians 
and for authorization for access to the medical records.  
Therefore, records from these providers could not be 
obtained. 

In August 1989, the veteran was admitted to a VA facility for 
detoxification and rehabilitation due to drug abuse.  A VA 
examiner noted no depression, no current threatening 
behavior, and no previous suicide attempts.  He did note that 
the veteran reported using marijuana since age 18.  A VA 
social worker noted that the veteran reported an addiction to 
cocaine but denied any history of violence.  He reported 
feeling depressed because his drug use caused him to miss 
work, but he also stated that he never thought of harming 
himself.  The social worker noted that the veteran's father 
reported the veteran had one incident in service when he took 
an overdose of pills and had to go to the hospital.  The 
father also reported that about 10 months earlier, the 
veteran had used too much cocaine by mistake.  In a September 
1989 discharge report, the attending physician noted that the 
veteran did not verbalize any depression but lacked insight 
and denied the significance of his problem with drugs.  The 
veteran received detoxification treatment and participated in 
the orientation portion of a rehabilitation program.  The 
physician noted that the veteran resolved many of his family 
problems but made only minimal gains in acceptance of a drug 
abuse problem.  He diagnosed drug dependence but did not 
diagnose a mental disorder.  

The veteran received in-patient treatment at VA facilities 
for drug detoxification again in November 1989 and from July 
1994 to September 1994.  In summaries of history and 
treatment, the examiners noted no history of depression or 
suicide attempts in service.  In May 1995, the veteran was 
again provided VA in-patient treatment for drug abuse.  Upon 
discharge, a VA psychiatrist diagnosed dysthymia which he 
discussed in the context of drug abuse and marital discord.  
There were no notations related to symptoms or events in 
service. 

The veteran received in-patient VA treatment again in March 
1998, July 1998, February 1999, June 1999, October 2004, and 
July 2005 for depression, substance abuse, and physical 
disorders including low back pain and pancreatitis.  Between 
hospitalizations, he received outpatient treatment for 
depression and drug addiction from both VA and private 
clinics.  The file contains a substantial number of records 
of this treatment.  Although several providers noted symptoms 
of depression, occasional suicidal ideation, and suicide 
attempts in 1995 and 2005, none of the providers noted any 
veteran reports of suicide attempts in service or related any 
current disorders to any aspect of service. 

The veteran failed to appear for a March 2006 VA mental 
health examination.   

The Board concludes that service connection for a major 
depressive disorder is not warranted because the condition 
first manifested many years after service and is not related 
to any aspect of service.  There is no medical evidence of 
symptomatic complaints, treatment, or diagnosis of a mental 
disorder in service.  The veteran was discharged for 
unsuitability and specifically not for a mental condition.  
There is no record of medical treatment for a suicide attempt 
in service.  Even if the veteran was treated for ingesting 
excessive drugs, there is no medical evidence that the 
episode was a suicide attempt related to a mental disorder.  
Rather, many medical providers starting in 1989 referred to 
the start of the veteran's drug abuse in service.  No 
compensation will be paid for a disability that is the result 
of the veteran's abuse of drugs.  38 U.S.C.A. §§ 105a, 1110; 
38 C.F.R. § 3.301.  The first diagnosis of depression was not 
earlier than 1995.  All medical providers then discussed the 
mental disorder in the context of drug abuse, marital 
discord, and physical disabilities.  None cited any 
relationship to events in service.  

The weight of the credible evidence demonstrates that the 
veteran's current major depressive disorder first manifested 
many years after service and is not related to his active 
service or any incident therein.  As the preponderance of the 
evidence is against this claim, the "benefit of the doubt" 
rule is not for application, and the Board must deny the 
claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).








ORDER

Service connection for a major depressive disorder is denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


